     Case 2:15-cr-00688-DSF Document 976 Filed 12/02/19 Page 1 of 3 Page ID #:4622



 1 MARK M. KASSABIAN, (BAR NO. 156595)
   BUEHLER & KASSABIAN, LLP
 2 350 West Colorado Boulevard, Suite 200
 3 Pasadena, California 91105
   Tel: (626) 792-0500
 4 Fax: (626) 792-0505
   e-mail: mkassabian@buehlerkassabian.com
 5 Attorney for Defendant
 6 GUADALUPE REYES
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA

10                                   ) Case No. CR 15-CR-688-DSF
     UNITED STATES,                  )
11                                   )
               Plaintiff,            ) SENTENCING LETTER OF DEFENDANT
12                                   ) GUADALUPE REYES
          v.                         )
13                                   )
                                     )
14   GUADALUPE REYES,                )
                                     )
15             Defendant.            )
     _______________________________ )
16
17
18
           Attached hereto as Exhibit 1 is a letter to the Court from defendant
19
     Guadalupe Reyes regarding his sentencing.
20
21
     Respectfully submitted,
22
     DATE: December 2, 2019                       BUEHLER & KASSABIAN, LLP
23
24
                                             By: /s/Mark M. Kassabian
25                                               MARK M. KASSABIAN
                                                 Attorney for Defendant
26                                               GUADALUPE REYES
27
28
     Case 2:15-cr-00688-DSF Document 976 Filed 12/02/19 Page 2 of 3 Page ID #:4623



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23                                 Exhibit 1
24
25
26
27
28
Case 2:15-cr-00688-DSF Document 976 Filed 12/02/19 Page 3 of 3 Page ID #:4624



Dear Judge Fischer:

        I would first like to say how ashamed I am of myself for having to see you and everyone else
here today under these despicable circumstances that where caused by my actions and my actions
alone. There are no words to justify what I did. I was completely wrong. I was selfish, reckless and
irresponsible. I didn’t care about no one but myself.

         I put my wants and needs before anyone else. I was a no good for nothing human being, an
utter stain on society, an absolute low life worthless poor excuse of a person I was lazy and I didn’t want
to be a real man and work I wanted to take the easy way out the cowards way out and sale drugs, not
caring about all the victims I left in my destructive path which were many. I’m sorry for the people I sold
drugs to, and to society as a whole. I’m sorry to the community, the police department and to the
criminal justice system. I’m terribly sorry to everyone that I had a negative impact on. When I was first
arrested for this crime I felt as if I were the victim but I now realize that I was real stupid to think and
feel that way, that’s how deeply rooted I was in my criminal mindset. But after a lot of self-reflection
and soul searching I now realize that I was living a criminal lifestyle. I now understand that I was not a
good man and a very poor example of what a man should be to be to my fiancée and kids. I honestly
feel that being arrested and convicted for my crime was and is the best thing that could of ever
happened to me as it has opened my eyes and heart to what a real man should be.

          I will definitely not waste any more of my life and let my conviction be in vain. I will use this
time in prison to better myself mind, body, heart, and spirit. I have set goals for myself that I will
achieve such as most importantly becoming a better man, a responsible man, one that I will be proud to
look at in the mirror, a man that my fiancée and kids will be proud of and I will do this by furthering my
education (receiving my GED) and learning employable skills (trades) that way I could be the man that I
should have been a long time ago and by also doing classes to improve myself. Today I am a man that
has been humbled. I’m a man that is not afraid to ask for help. The much needed help that I needed
back then, but that didn’t know I needed nor did I know how to ask for. Today I am no longer that
coward and I have absolutely no problem asking for help and I will ask for it when I need it and today I
need all the help I can get. I can honestly say that today I am no longer the same man that I was before
my conviction what I am today is a man that knows better so I will do better and I promise to never ever
commit another crime so long as I live. Thank you very much from the bottom of my heart for this
opportunity to address you.

Respectfully and humbly Guadalupe Reyes




                                                   2
